NO. 12-08-00410-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

BARBARA NELSON AND§
		APPEAL FROM THE
ALL OCCUPANTS,
APPELLANTS


V.§
		COUNTY COURT AT LAW #2


ROBERT NELSON,
APPELLEE§
		SMITH COUNTY, TEXAS


MEMORANDUM OPINION

PER CURIAM


	Appellants have filed a motion to dismiss this appeal and has served Appellee with a copy.
Because Appellants have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed.  
	Opinion delivered January 7, 2009.
 Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.








(PUBLISH)